         Case 2:18-cv-04484-JVM Document 102 Filed 05/16/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

NICOLE DUCHARME                                                CIVIL ACTION

VERSUS                                                         NUMBER: 18-4484

CRESCENT CITY DEJA VU, L.L.C.                                  MAGISTRATE JUDGE
                                                               JANIS VAN MEERVELD


                   ORDER RECONVENING SETTLEMENT CONFERENCE

       The settlement conference in the above matter will be reconvened on June 11, 2019

at 10:00 a.m. before Magistrate Judge Michael B. North, Room B419, Hale Boggs Building,

500 Poydras Street, New Orleans, Louisiana. The parties are referred to the Court’s original

order scheduling the settlement conference in this matter (rec. doc. 33) for requirements

regarding the content of and submission date for their updated confidential settlement

position papers.

       New Orleans, Louisiana, this 16th
                                    _____ day of         May                  , 2019.




                                                        MICHAEL B. NORTH
                                                   UNITED STATES MAGISTRATE JUDGE
